1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   MELANIE ANSOLABERE,                           )    Case No.: 1:19-cv-01017 LJO JLT
                                                   )
12                 Plaintiff,                      )    ORDER DISCHARGING THE ORDER TO SHOW
13          v.                                     )    CAUSE DATED OCTOBER 28, 2019
                                                   )
14   DOLLAR GENERAL CORP., et al.,                 )    (Doc. 10)
                                                   )
15                 Defendants.                     )
16
17          On October 28, 2019, he Court ordered James Doddy to show cause why sanctions should not

18   be imposed for his practicing in this Court without being admitted no later than November 8, 2019.

19   (Doc. 10) In the alternative, Mr. Doddy was informed he “may seek admission to this court within the

20   same period of time.” (Id. at 1) On November 7, 2019, Mr. Doddy was admitted to practice in the

21   Eastern District of California. Therefore, the order to show cause dated October 28, 2019 (Doc. 10) is

22   DISCHARGED.

23
24   IT IS SO ORDERED.

25      Dated:     November 12, 2019                         /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
